Citation Nr: 0100097	
Decision Date: 01/03/01    Archive Date: 01/11/01

DOCKET NO.  92-19 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for temporomandibular joint 
disorder.


REPRESENTATION

Appellant represented by:  California Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from June 1949 to 
April 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.

The Board notes that this matter has been pending since 1990, 
and was remanded by the Board in June 1993, March 1996, and 
November 1999.  The Board finds that all requested 
development has been completed, and that the matter is ready 
for appellate disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran is service-connected for dental trauma to 
teeth numbers 7-11.

3.  There is medical evidence of record that indicates that 
the veteran has mild temporomandibular joint (TMJ) disorder 
with pain, due to the wearing of dentures, which is related 
in part to removal of teeth in service.


CONCLUSION OF LAW

A temporomandibular joint disorder was proximately due to or 
the result of service-connected dental trauma. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for service 
connection for TMJ disorder, based on dental trauma in 
service, which led to his wearing of dentures. 

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Prior to 
November 9, 2000, persons submitting claims for VA benefits 
had the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim was 
well-grounded.  38 U.S.C.A. § 5107(a)(West 1991).  However, 
effective November 9, 2000, the law was amended to remove the 
well-grounded requirement.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The Board 
has considered the provisions of the new law, which appear 
more favorable to the veteran, and finds that the duty to 
assist has been satisfied.

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established for 
disabilities that are proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a).  Furthermore, any additional disability resulting 
from the aggravation of a non-service connected condition by 
a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

According to the veteran's service separation examination 
report, dated in April 1953, the veteran sustained a deviated 
septum and broken front teeth during basic training.  The 
veteran's service dental records are not associated with his 
claims file.  It appears that the RO attempted to obtain 
those records on more than one occasion, but no such records 
were found.  The Board notes that the duty to assist is 
heightened when there are missing or absent service medical 
records.  

Following service separation, in November 1978, the veteran 
submitted a statement to the RO in which he indicated that he 
had to have a full upper denture and a partial lower bridge, 
due to all the teeth extractions he had in the military.  He 
indicated that the VA paid for the foregoing treatment.  

In August 1990, the veteran submitted a claim for service 
connection for a teeth condition, and for a jaw condition.  
In March 1991, he submitted a statement in which he indicated 
that he had three teeth knocked out in basic training, as 
well as six more removed on the left side.  In light of the 
foregoing, in an April 1991 rating decision, the RO granted 
service connection for dental trauma for teeth numbers 7-11.  
However, in a May 1991 rating decision, the RO denied service 
connection for a jaw condition, or TMJ damage.  The veteran 
disagreed with that decision, and initiated this appeal. 

In October 1993, the veteran underwent a VA examination and 
was diagnosed with pain of the left temporo mandibular 
region.  The veteran complained of pain near the left ear.  
Examination of the mouth and mandibular revealed multiple 
tooth extractions of the lower jaw, and complete extractions 
of the upper jaw, with full upper dentures and partial lower 
dentures.  There was no cracking of the mandibular joint, 
there was full range of mouth opening, and there was no pain 
or tenderness with movement. 

In May 1996, the veteran underwent an additional VA 
examination.  The veteran related a history of a loss of 
several teeth while on a boxing team.  He indicated that he 
had additional teeth removed during the military, for other 
reasons.  The veteran complained of chronic right side pain 
in the area of the TMJ.  He indicated that the pain was 
relieved with aspirin.  He felt that the extraction of his 
teeth and "bone scraping" was contributory to the problem.  
Examination revealed tissues within normal limits.  Missing 
teeth were replaced with a maxillary complete denture and a 
mandibular partial dentur, which were described as of 
acceptable fit and function.  The veteran was noted to have 
mild muscle pain on palpation, but there was no reported 
locking.  The examiner indicated that the veteran had 
chronic, mild TMJ pain.  The examiner further opined that the 
mild TMJ problems were consistent with normal wearing of 
dentures.  

In October 2000, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  He testified that he was 
told in the May 1996 VA examination that the TMJ problems 
were due to wearing dentures.  But he also noted that he wore 
dentures due to the service-connected loss of teeth due to 
service trauma.  

The Board has thoroughly reviewed the evidence of record, as 
summarized above, and finds that the evidence for and against 
the veteran's claim is in relative equipoise, such that the 
doubt is to be resolved in the veteran's favor and service 
connection granted for TMJ disorder.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The evidence contains a 
diagnosis of mild TMJ.  Additionally, the TMJ was noted to be 
associated with the wearing of dentures.  Furthermore, the 
Board notes that the veteran is service-connected for missing 
teeth (numbers 7-11), due to service trauma, which is partly 
why he is wearing dentures.  While there is no medical 
opinion specifically stating that the veteran's TMJ is 
related to his service-connected dental trauma, there is also 
no medical opinion negating that possibility.  This matter 
has been pending since 1990, and efforts to obtain service 
dental records have had negative results.  The Board finds 
that the May 1996 VA examination supports the veteran's 
claim, in that it relates the veteran's mild TMJ to his 
dentures.  Moreover, information in the claims file indicates 
that the veteran wears dentures partly due to his in-service 
extracted teeth, many of which were service-connected.  As 
such, resolving all remaining doubt in the veteran's favor, 
the Board finds the TMJ was proximately caused by the 
veteran's service connected dental trauma, and the appeal is 
allowed.  See 38 C.F.R. § 3.310(a).  


ORDER

Subject to the rules and regulations governing awards of 
monetary benefits, service connection for a TMJ disorder is 
granted.  



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 

